      Case 2:21-cv-00310-BWA-DMD Document 14 Filed 02/12/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA


HAOSHENG INTERNATIONAL SHIP LEASE                                    CIVIL ACTION
CO., LTD.

VERSUS                                                               NO. 21-310

                                                                     SECTION: R(3)
ARGIRONISSOS M/T, ET AL.



                            ORDER REALLOTTING CASE

        Plaintiff Haosheng International Ship Lease Co., Ltd. is represented by Jones,

Walker, Waechter, Poitevent, Carrere & Denegre, in which the undersigned's husband,

R. Patrick Vance, is a partner. I am therefore required to disqualify myself from acting

on this case by 28 U.S.C. ' 455(a) and (b) and Canon 3-C(1) of the Code of Judicial

Conduct.

        Accordingly,

        IT IS ORDERED that the Clerk of Court reallot this matter to another section of

this Court.

              New Orleans, Louisiana, this 12th day of February, 2021.



June 11,
February 12,2018
             2021        ________________________
                               SARAH S. VANCE
                        UNITED STATES DISTRICT JUDGE
